Title: To Thomas Jefferson from Henry Dearborn, 18 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                  
                  I take the liberty of suggesting the following remarks on the proposed outlines of the Militia Bill, In the Northern States it will be impracticable to muster for Military exersice in the winter months, and I doubt whether it would be advisable to muster oftener than six times a year in Companies, and once in Battalion or Regiment to continue 2 days.
                  
                      It may be proper to mention the organization of the Junior & middle Classes into Regiments, Brigades and Divisions, with proper officers.—
                  
                      as the respective individuals of the Junior Class arrive to the age of 26, they should deliver up their arms and accoutrements to their respective Captain in good order—under suitable penalties, or at farthest where they leave the middle Class.—
                  
                      The non commissioned officers  and privates of the Junior Class ought when called out for twelve months, to be allowed a suit of Cloaths, and a due proportion of a suit, when called out for any time over two months, or the value thereof in money.
                   Yours, &c
                  
                  
                     H Dearborn 
                     
                  
               